DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 3 and 4 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 16 August 2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 5,202,575) in view of Guegan (US 2010/0044831).
	In regard to claim 1, Sakai discloses an imaging panel comprising:
(a) a substrate (e.g., see “… insulating substrate 21 …” in 
    PNG
    media_image1.png
    833
    1631
    media_image1.png
    Greyscale
 and the first column 6 paragraph);
e.g., see “… photoelectric conversion elements (photodiodes; PD) 11’ …” in Fig. 3 and the twelfth column 5 paragraph);
(c) a first wiring layer (e.g., see “… drain electrode 41 …” in Fig. 3 and the fourth column 6 paragraph) that does not overlap the photoelectric converting element in plan view and that is provided closer in distance to the substrate than an anode of the photoelectric converting element (e.g., see anode of PD electrically connected to drain electrode D in Fig. 1 and “… upper transparent electrode 24 …” in Fig. 3 and the first column 6 paragraph);
(d) a second wiring layer provided at an opposite side to the substrate with respect to the photoelectric converting element (e.g., see “… line 30a …” in Fig. 3 and the fourth column 6 paragraph);
(e) a first insulating layer that is provided between the first wiring layer and the second wiring layer and that overlaps the photoelectric converting element and the first wiring layer in plan view (e.g., see “… polyimide insulating layer between the lead portion 41' and the second metal layer 30' …” in Fig. 3 and the last column 6 paragraph);
(f) a first opening that penetrates the first insulating layer to provide connection between the first wiring layer and the second wiring layer (e.g., see “… other end of the line 30a is connected to a lead portion 41' extending from the drain electrode 41 …” in Fig. 3 and the fourth column 6 paragraph);
(g) a second opening that penetrates the first insulating layer to provide connection between the anode and the second wiring layer (e.g., see “… end of a line 30a made of, ” in Fig. 3 and the fourth column 6 paragraph); and
(h) an adjustment metal layer that overlaps the first opening in plan view and that is provided closer in distance to the substrate than the first wiring layer, wherein the adjustment metal layer is provided on the substrate (e.g., see “… Cr1 layer which serves as the gate electrode 25 in the TFT and the first metal layer 44' …” in Fig. 3 and the last column 7 paragraph).
The panel of Sakai lacks an explicit description that the adjustment metal layer is electrically independent from the first and second wiring layers.  However, capacitors are well known in the art (e.g., see “… multi-layer capacitor film edge(s) can be tapered to have a gentle slope, which can improve film adhesion and film thickness uniformity, so that breakdown voltage uniformity is improved and stress induced cracks are avoided … Capacitor electrodes 2, 4 and 6 … FIG. 2 also shows that contact holes may be formed in the upper passivation layer 12 for making contact between the electrodes and other circuitry. For example, contact hole 8 may be formed through upper passivation layer 12 so that contact can be made to electrode 4. Contact hole 9 may be formed through upper passivation layer 12 so that contact can be made to electrode 6 …” in paragraphs 17, 19, and 20 of Guegan).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional capacitor (e.g., capacitor electrodes 4 and 6 electrically connected to further components with capacitor electrode e.g., comprising a metal layer electrically independent from the first and second wiring layers) as the capacitor of Sakai.
	In regard to claim 2 which is dependent on claim 1, Sakai also discloses a switching element provided on the substrate and closer in distance to the substrate than the first wiring layer, wherein the adjustment metal layer comprises material that is the same as at least part that constitutes the switching element (e.g., see “… TFT is formed by sequentially depositing, on the substrate 21, the chromium (Cr1) layer serving as a gate electrode 25, the silicon nitride (SiNx) film serving as a gate insulating layer 26, the amorphous silicon hydride·(a-Si:H) layer serving as a semiconductor activated layer 27, the silicon nitride (SiNx) film serving as a top insulating layer·29 which is arranged so as to confront the gate electrode 25, the n+ hydride amorphous silicon (n+ a-Si:H) layer serving as an ohmic contact layer 28, and the chromium (Cr2) layer serving as the drain electrode 41 and a source electrode 42 … Cr1 layer which serves as the gate electrode 25 in the TFT and the first metal layer 44' …” in Fig. 3 and the fourth and last column 7 paragraphs).
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.
Applicant argues that Sakai fails to teach or suggest that the drain electrode 41 is provided closer in distance to the insulating substrate 21 than an anode 24 of the photoelectric conversion element 11'.  Examiner respectfully disagrees.  In this case, about 13000 Ǻ” to the insulating substrate 21 than an anode 24 of the photoelectric conversion element 11' (e.g., see “… a Cr2 layer that serves as the lower metal electrode 22 in the photoelectric conversion element 11', the drain and source electrodes 41 and 42 in the TFT, and the lead portion 41' extended from the drain electrode 41 in the additional capacitor is deposited to a thickness of about 1500 Ǻ by DC magnetron sputtering. Then, an a-Si:H layer which that serves as the photoconductive layer 23 in the photoelectric conversion element 11' is deposited by the P-CVD method to a thickness of about 13000 Ǻ and an ITO layer that serves as the transparent electrode 24 in the photoelectric conversion element 11' is deposited to a thickness of about 600 Ǻ by the DC magnetron sputtering …” in the last complete column 8 paragraph).  Therefore, Sakai clearly teaches applicant's claimed feature of a first wiring layer (e.g., “Cr2 layer”) that is provided closer in distance to a substrate than an anode of a photoelectric converting element (e.g., “ITO layer that serves as the transparent electrode 24 in the photoelectric conversion element 11'”).
Applicant argues that the combination of the cited prior art fails to teach or suggest any adjustment layer that is both provided on the substrate and is electrically independent from wiring layers as is required by applicant's claimed invention because Fig. 2 of Guegan is a cross-sectional view of staggered multi-layer capacitor 1 that is formed on an insulating layer 11 above a substrate 10.  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 e.g., capacitor electrodes 4 and 6 electrically connected to further components with capacitor electrode 2 electrically unconnected so as to reduce fabrication steps) for the capacitor of Sakai and the results of the substitution would have been predictable.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional capacitor (e.g., comprising a metal layer electrically independent from the first and second wiring layers) as the capacitor of Sakai.  Therefore the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884